Title: To James Madison from Samuel Buel, 30 May 1815
From: Buel, Samuel
To: Madison, James


                    
                        Sir,
                        Washington City 30th May 1815
                    
                    Pursuant to the reference which your Excellency made of the subject of my Memorial to the Honorable Secretary of the Treasury I have waited on

that Gentleman and after some introductory conversation, submitted to him some evidence on the subject of it—circumstances not permitting me an opportunity of much personal discussion I have stated otherwise some points for his consideration And in an interview to day have understood in general terms The unfavorable result which he derives from the subject.
                    The arguments and conclusions which he adopts it would be perhaps improper to repeat to your Excellency—and he probably may offer some himself but I beg permission to say that they appear to me so devious from reason and justice, that they almost cause me to despair of Justice from this or any other earthly source, It therefore only remains to me the solace of having dischargd an imperious duty in so far requiring it and to offer the evidence of my claim to it.
                    A duty which is prompted by a respect to your Excellency’s Character as well as a regard to my own And to the claims of those obviously interested in my destinies I will only add those of a Father who has spent no small portion of his life and of his property in contending (in an honorable rank) for the Independance of his Country, And of a Mother who would never want for a Competency if merit would insure it And who in an humble retirement are passing to the last stage of the journey of life content with the sacrifices they have made and the privations they suffer while they flatter themselves that their children (at least) will inherit the blessings of which they were the price depending on myself next under God for the comforts necessary to their remaining days, And from whom I have been studious to conceal as far as practicable the injustice which threatens to involve them as well as others near to me in its consequences, or the hopes which I have hitherto indulged of its redress least their repose should be disturbd with a view of such aggravating iniquity in the first instance or their expectations meet with disappointment in the last. But when circumstances shall compel me to submit myself to the confinement of a prison or to abandon and renounce the Country which it has been my pride to call my own the disclosure must be made of the causes to which it must be imputed and the mortification which they must experience will complete my humiliation. And then will calumny and Avarice with less interruption accomplish their ultimate objects. When the Justice of God, is satisfied against the prime instigator of this iniquity I will be content. In the meantime there will remain to me (among the consolations which no man can give or take away) the forlorn hope that from such accumulated evils some good may arise.
                    Should those who have been instrumental in this injustice (retired from the Atmosphere of political and local influence) become sensible of their errors from a clear and just view of the subject I pray God forgive them.
                    For your Excellencys condesension I return you my Thanks and the assurance of my continued respect And permit me to add the wish that the

part you may choose to act in this last scene of this drama may be such as will meet your own approbation and merit the applause of all good men. I have the honor to remain most respectfully your Excellencys devoted Servt
                    
                        
                            Saml Buel
                        
                    
                